Judgment, Supreme Court, Bronx County (Betty Owen *424Stinson, J.), entered October 20, 2006, dismissing the complaint upon a jury verdict finding that the infant plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
The court properly dismissed plaintiffs claim that she was unable to perform substantially all of her usual and customary activities for at least 90 out of the 180 days following the accident for failure to establish a prima facie case. Plaintiff did not provide objective evidence demonstrating that such activities were restricted (see Uddin v Cooper, 32 AD3d 270 [2006], lv denied 8 NY3d 808 [2007]). Although her attendance may have been irregular, plaintiff was able to return to school within 10 days of the accident.
We find that the jury verdict is supported by a fair interpretation of the evidence (see Rivera v 4064 Realty Co., 17 AD3d 201, 203 [2005]). We have considered plaintiffs remaining arguments and find them unavailing. Concur—Lippman, EJ., Tom, Buckley and Moskowitz, JJ.